                                                                                                     Electronically Filed - Jackson - Independence - October 15, 2020 - 04:07 PM
                                                                              2016-CV21118
                                                                                        EXHIBIT A
         IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                          AT INDEPENDENCE, MISSOURI
ELIZABETH DUNN,                      )
                                     )
            Plaintiff,               )
                                     )  Case No.:
v.                                   )  Division:
                                     )
HOMETOWN STUDIOS, LLC,               )
     Serve: 221 Bolivar St.          )
            Jefferson City, MO 65101 )
                                     )
            Defendant.               )

                                PETITION FOR DAMAGES

      Plaintiff, Elizabeth Dunn, states as follows for her Petition for Damages against Defendant,

Hometown Studios, LLC:

                                           PARTIES

   1. Plaintiff, Elizabeth Dunn, is an individual, over the age of eighteen, residing in

      Independence, Jackson County, Missouri.

   2. Defendant, Hometowne Studios, LLC (hereinafter “Hometowne”), is a corporation, duly

      organized and existing by virtue of Missouri law and may be served at the aforementioned

      address.

                               JURISDICTION AND VENUE

   3. This case involves personal injuries which occurred in a fall that occurred on July 5, 2019,

      at 14800 East 42nd Street S, Independence, Missouri.

   4. Jurisdiction is proper because Defendants committed tortious acts within the State of

      Missouri.




        Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 1 of 13
                                                                                                     Electronically Filed - Jackson - Independence - October 15, 2020 - 04:07 PM
5. Venue is proper pursuant to Section 508.010.4, RSMo, in that Plaintiff was first injured in

   Jackson County, Missouri.

                         FACTS COMMON TO ALL COUNTS

6. On July 5, 2019, Plaintiff Elizabeth Dunn was walking on pavement outside of the property

   located at 14800 East 42nd Street S., owned and operated by Defendant Hometowne.

7. Plaintiff Dunn slipped and fell on mud while walking on the Defendant’s property.

8. Plaintiff Dunn subsequently was transported by ambulance to the Emergency Room (“ER”)

   at Centerpoint Medical Center where she was treated for significant injuries to her right

   knee, right ankle, and right leg as well as significant injuries to her right arm.

9. Defendant’s agents and/or employees knew, or should have known, by ordinary care of the

   hazardous condition and should have taken affirmative steps to maintain the premises in a

   manner to protect renters, invitees, guests and visitors from harm.

10. As a result of the fall, Plaintiff Dunn sustained severe, disabling, and permanent injuries to

   her body.

                             COUNT I: PREMISES LIABILITY

11. Plaintiff incorporates all foregoing paragraphs of this Petition for Damages, as though fully

   set forth herein.

12. On or about July 5, 2019, Plaintiff Dunn was on or around the premises at 14800 East 42nd

   Street S, Independence, Missouri.

13. It was foreseeable that invitees, guests and/or visitors would traverse the premises.

14. Defendant knew, or by ordinary care should have known, that mud had accumulated on the

   ground on the property.




     Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 2 of 13
                                                                                                       Electronically Filed - Jackson - Independence - October 15, 2020 - 04:07 PM
   15. Defendant knew, or should have known, that the property was hazardous and in an unsafe

       condition.

   16. Defendant failed to take sufficient actions to clear the mud from the parking lot.

   17. Defendant’s agents and/or employees failed to adequately clear the mud and failed to take

       precautionary measures to prevent harm to others related to the mud on the premises.

   18. The benefit of properly maintaining the parking lot was very high in that the prevention of

       injury to others is a benefit to individuals located on the premises.

   19. The cost and convenience of this maintenance is quite low compared to the risk of injury.

   20. As a direct and proximate result of Defendant’s negligence, Plaintiff Dunn has suffered

       significant injuries and damages.

   21. As a further direct and proximate result, Plaintiff Dunn received extensive medical care

       and treatment and has suffered pain, anxiety of the body and mind, and emotional distress.

   22. As a result of these injuries, Plaintiff Dunn paid or became obligated, or will in the future

       pay or become obligated, for expenses for receiving medical care and treatment.

   23. Finally, Plaintiff Dunn suffered a loss of enjoyment of life and endured great physical and

       emotional pain and suffering as a result of said injuries.

   WHEREFORE, Plaintiff respectfully requests judgment in Count I of her Petition for

Damages for such damages as are fair and reasonable, for prejudgment interest, for costs incurred

herein and for such further relief as this Court deems just and proper.

                                  COUNT II: NEGLIGENCE

   24. Plaintiff incorporates all foregoing paragraphs of this Petition for Damages, as though fully

       set forth herein.




         Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 3 of 13
                                                                                                       Electronically Filed - Jackson - Independence - October 15, 2020 - 04:07 PM
   25. Defendant owed Plaintiff Dunn a duty of care including, but not limited to, keeping the

       premises, including the parking lot, safe for all invitees, guests and visitors.

   26. Defendant breached their duty and failed to use the highest degree of care in numerous

       respects including, but not limited to, the following:

           a. Failing to keep a reasonably safe area that was used to traverse the premises;

           b. Failing to properly repair the premises;

           c. Additional acts of negligence that will come to light through discovery.

   27. As a direct and proximate result of Defendant’s negligence, Plaintiff Dunn has suffered

       significant injuries and damages.

   28. As a further direct and proximate result, Plaintiff Dunn received extensive medical care

       and treatment and has suffered pain, anxiety of the body and mind and emotional distress.

   29. As a result of these injuries, Plaintiff Dunn paid or became obligated, or will in the future

       pay or become obligated, for expenses for receiving medical care and treatment.

   30. Finally, Plaintiff Dunn suffered a loss of enjoyment of life and endured great physical and

       emotional pain and suffering as a result of said injuries.

   WHEREFORE, Plaintiff respectfully requests judgment in Count II of her Petition for

Damages for such damages as are fair and reasonable, for prejudgment interest, for costs incurred

herein and for such further relief as this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

               Plaintiff demands a trial by jury on all counts in this matter.




         Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 4 of 13
                                                                         Electronically Filed - Jackson - Independence - October 15, 2020 - 04:07 PM
                                  Respectfully submitted,


                                  THE GOSS LAW FIRM, P.C.


                                  /s/ Anne M. Marchael
                                  Anne M. Marchael MO#65405
                                  Peter E. Goss        MO#57933
                                  1501 Westport Road
                                  Kansas City, MO 64111
                                  Phone: (816) 527-8658
                                  Fax: (816) 336-1310
                                  E-mail: amarchael@thegosslawfirm.com
                                          pgoss@goss-lawfirm.com

                                  ATTORNEYS FOR PLAINTIFF




Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 5 of 13
                                                                                              Electronically Filed - Jackson - Independence - October 15, 2020 - 04:10 PM
                                                                               2016-CV21118

         IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                          AT INDEPENDENCE, MISSOURI
ELIZABETH DUNN,                      )
                                     )
            Plaintiff,               )
                                     )  Case No.:
v.                                   )  Division:
                                     )
HOMETOWN STUDIOS, LLC,               )
     Serve: 221 Bolivar St.          )
            Jefferson City, MO 65101 )
                                     )
            Defendant.               )

                            DESIGNATION OF LEAD COUNSEL

       Attorney Anne M. Marchael hereby enters her appearance in this matter on behalf of

Plaintiff and is hereby designated as lead counsel of record.

                                                     Respectfully submitted,

                                                     THE GOSS LAW FIRM, P.C.


                                                     /s/ Anne M. Marchael______ _______
                                                     Anne M. Marchael MO#65405
                                                     Peter E. Goss    MO#57933
                                                     1501 Westport Road
                                                     Kansas City, MO 64111
                                                     Phone: (816) 888-5000
                                                     Fax: (816) 336-1310
                                                     E-mail: amarchael@thegosslawfirm.com
                                                             pgoss@thegosslawfirm.com

                                                     ATTORNEYS FOR PLAINTIFF




        Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 6 of 13
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2016-CV21118
 CORY LEE ATKINS
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 ELIZABETH DUNN                                                     Anne Marie Marchael
                                                                    The Goss Law Firm, PC
                                                                    1501 Westport Road
                                                              vs.   Kansas City, MO 64111
 Defendant/Respondent:                                              Court Address:
 HOMETOWN STUDIOS LLC                                               308 W Kansas
 Nature of Suit:                                                    INDEPENDENCE, MO 64050
 CC Pers Injury-Other                                                                                                                 (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: HOMETOWN STUDIOS LLC
                                      Alias:
  221 BOLIVAR ST
  JEFFERSON CITY, MO 65101



         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    16-OCT-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.



OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-9374 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                      Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20                                   Page 7 of 13
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org " Electronic Filing Information " Required Documents for Service – eFiled cases "
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




            Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 8 of 13
                                                                                                   6/2020
                                                                                                             Electronically Filed - Jackson - Independence - October 16, 2020 - 09:36 AM
                IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                 AT INDEPENDENCE, MISSOURI
       ELIZABETH DUNN,                      )
                                            )
                   Plaintiff,               )
                                            )  Case No.:
       v.                                   )  Division:
                                            )
       HOMETOWN STUDIOS, LLC,               )
            Serve: 221 Bolivar St.          )
                   Jefferson City, MO 65101 )
                                            )
                   Defendant.               )


            MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER


       COMES NOW Plaintiff, by and through its attorney of record, and for its Motion for Approval/Appoint

of Private Process Server, and requests that D&B Legal Services, Inc.: Legal Names (s):



       Jamie Andrews PPS20-0009          Richard Davis PPS20-0029           James Hannah PPS20-0047
       Sallie Bailey PPS20-0663          Anthony Dice PPS20-0497            Rufus Harmon PPS20-0048
       Caleb Battreal PPS20-0010         David Dice PPS20-0030              James Harvey PPS20-0049
       Bernard Beletsky PPS20-0011       Maureen Dice PPS20-0031            Natalie Hawks PPS20-0050
       Carrington Bell PPS20-0012        Norman Diggs PPS20-0032            Douglas Hays PPS20-0051
       Thomas Bogue PPS20-0013           Edwina Ditmore PPS20-0033          Stephen Heitz PPS20-0052
       Brent Bohnhoff PPS20-0014         Marrissa Doan PPS20-0034           Wendy Hilgenberg PPS20-0053
       Arthur Boyer PPS20-0015           Paul Donovan PPS20-0618            James Hise PPS20-0054
       Scott Brady PPS20-0016            Shawn Edwards PPS20-0035           Gerald Hissam PPS20-0055
       Gary Brakemeyer PPS20-0017        Tonya Elkins PPS20-0036            William Hockersmith PPS20-0056
       James Bromeier PPS20-0615         William Ferrell PPS20-0037         Alex Holland PPS20-0057
       Jeff Brown PPS20-0018             Robert Finley PPS20-0335           Thomas Honton PPS20-0623
       Hester Bryant PPS20-0019          James Frago PPS20-0038             Mary Hurley PPS20-0058
       Nicholas Bull PPS20-0020          John Frago PPS20-0039              Betty Johnson PPS20-0059
       Randy Burrow PPS20-0021           Kenneth Frechette II PPS20-0040    Edward Johnson PPS20-0060
       Gory Burt PPS20-0022              Andrew Garza PPS20-0041            James Johnson PPS20-0061
       Kyle Carter PPS20-0023            Paul Glickert PPS20-0620           Etoya Jones PPS20-0062
       Michael Conklin PPS20-0024        Bradley Gordon PPS20-0042          Patrick Jones PPS20-0063
       Lisa Corbett PPS20-0025           Thomas Gorgen PPS20-0043           Thomas Kaltmayer PPS20-0627
       Dennis Dahlberg PPS20-0026        Tom Gorgone PPS20-0044             Derec Kelley PPS20-0064
       Mary Dahlberg PPS20-0027          Richard Gray PPS20-0045            Brent Kirkhart PPS20-0065
       Bert Daniels JR PPS20-0028        Charles Gunning PPS20-0046         Janice Kirkhart PPS20-0066


                Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 9 of 13
                                                                                                              Electronically Filed - Jackson - Independence - October 16, 2020 - 09:36 AM
Tyler Kirkhart PPS20-0067           Michael Noble PPS20-0093            William Steck PPS20-0116
Damon Lester PPS20-0068             Greg Noll PPS20-0094                Randy Stone PPS20-0117
Daniel Maglothin PPS20-0069         Robert O’Sullivan PPS20-0095        Sonja Stone PPS20-0118
Chad Maier PPS20-0070               Mike Perry PPS20-0096               David Taliaferro PPS20-0119
Kenneth Marshall PPS20-0071         Bob Peters PPS20-0097               Michael Taylor PPS20-0120
Deborah Martin PPS20-0072           Devin Pettenger PPS20-0098          Robert Torrey PPS20-0121
Michael Martin PPS20-0073           Carrie Pfeifer PPS20-0099           Lucas Traugott PPS20-0122
Todd Martinson PPS20-0074           Craig Poese PPS20-0159              Steve Trueblood PPS20-0123
Timothy McGarity PPS20-0075         Bill Powell PPS20-0100              Jonathan Trumpower PPS20-0124
Diane McKay PPS20-0631              Dee Powell PPS20-0101               Cory Upchurch PPS20-0637
Casey McKee PPS20-0076              Samantha Powell PPS20-0102          Jerromy Vanderwaal PPS20-0660
Michael Meador PPS20-0077           Kim Presler PPS20-0103              Douglas Washburn PPS20-0639
Kenny Medlin PPS20-0078             Marcus Presler PPS20-0104           Ryan Weekley PPS20-0125
Maria Meier PPS20-0079              Mark Rauss PPS20-0105               Misty Wege PPS20-0126
Thomas Melte PPS20-0080             Terri Richards PPS20-0106           Andrew Wheeler PPS20-0127
Matthew Millhollin PPS20-0081       Jorge Rivera PPS20-0107             Charles Wheeler PPS20-0646
James Mitchell PPS20-0082           Sammie Robinson PPS20-0108          Pam King-Wheetley PPS20-0007
Jason Mitchell PPS20-0675           Richard Roth PPS20-0109             Roger White PPS20-0641
Alexious Moehring PPS20-0083        Edna Russell PPS20-0110             Andrew Wickliffe PPS20-0128
Jonathan Moehring PPS20-0084        Brenda Schiwitz PPS20-0111          Norman Wiley PPS20-0129
Jason Moody PPS20-0085              David Schreier PPS20-0678           Gregory Willing PPS20-0130
Ronald Moore PPS20-0086             Michael Siegel PPS20-0214           Conni Wilson PPS20-0131
Andrew Myers PPS20-0087             Joe Sherrod PPS20-0112              Jerry Wilson PPS20-0132
Frederick Myers PPS20-0088          Andrew Sitzes PPS20-0113            Debra Woodhouse PPS20-0133
James Myers PPS20-0089              Laura Skinner PPS20-0114            Stan Yoder PPS20-0134
Stephanie Myers PPS20-0090          Thomas Skinner PPS20-0115           Greg Zotta PPS20-0135
Christopher New PPS20-0091          Richard Skyles PPS20-0215
Jeremy Nicholas PPS20-0092          Chris Stanton PPS20-0216

who are qualified persons to serve process, are not parties to the case and are not less than eighteen (18)

years of age, as private process servers in the above cause to serve process in this case.

                                                      Respectfully submitted,

                                                      THE GOSS LAW FIRM, P.C.

                                                      /s/ Anne M. Marchael______ _______
                                                      Anne M. Marchael MO#65405
                                                      Peter E. Goss    MO#57933
                                                      1501 Westport Road
                                                      Kansas City, MO 64111
                                                      Phone: (816) 888-5000
                                                      Fax: (816) 336-1310
                                                      E-mail: amarchael@thegosslawfirm.com
                                                              pgoss@thegosslawfirm.com
                                                      ATTORNEYS FOR PLAINTIFF



        Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 10 of 13
Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 11 of 13
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

ELIZABETH DUNN,

                        PLAINTIFF(S),                                    CASE NO. 2016-CV21118
VS.                                                                      DIVISION 17

HOMETOWN STUDIOS LLC,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable CORY LEE ATKINS on 02-FEB-2021 in DIVISION 17 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.




2016-CV21118                                   Page 1 of 2                       DMSNCMCIVI (2/2017)
        Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 12 of 13
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ CORY LEE ATKINS
                                              CORY LEE ATKINS, Circuit Judge


                                       Certificate of Service

        This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiff(s):
Anne Marie Marchael, The Goss Law Firm, PC, 1501 Westport Road, Kansas City, MO 64111

Defendant(s):
HOMETOWN STUDIOS LLC

Dated: 16-OCT-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV21118                                 Page 2 of 2                    DMSNCMCIVI (2/2017)
        Case 4:20-cv-00912-FJG Document 1-1 Filed 11/13/20 Page 13 of 13
